DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crockett et al. (US 2009/0220109), hereinafter referred to as Crockett.

Regarding claim 15, Crockett teaches an apparatus (para. [0072] the programmable computer system) comprising: 
memory (para. [0072] data storage system); and 
at least one processor (para. [0072] the processor) to execute machine readable instructions (para. [0072] the computer program) to cause the at least one processor (para. [0072] the processor executes the computer program) to: 
detect an irregularity (para. [0030] & [0043] an audio event denoting negative audible artifacts) in a frequency representation of an audio signal (para. [0029] the audio signal in the frequency domain) in response to a change in volume between a set of frequency values (para. [0029]-[0030], [0040]-[0043] the frequency values of the audio signal in the frequency domain) exceeding a threshold (para. [0029]-[0030], [0040]-[0042] the audio event is detected based on a difference in magnitude between the spectra of adjacent blocks exceeding a threshold); and 
adjust a volume at a first frequency value (para. [0011]-[0014], [0043] the dynamic parameters of a subband which includes attack and release parameters) of the set of frequency values to reduce the irregularity (para. [0011]-[0014], [0040]-[0043] the dynamic parameters are modified based on the detection of audio events to reduce or remove negative audible artifacts).

Regarding claim 16, Crockett teaches the apparatus of claim 15.
Crockett further teaches wherein the set of frequency values (para. [0029]-[0030], [0040]-[0043] the frequency values of the audio signal in the frequency domain) includes adjacent frequency values (para. [0029]-[0030], [0040]-[0043] the frequency values of the audio signal includes adjacent frequency values since a comparison between the spectra of adjacent blocks of frequency values is performed).

Claims 8-9 are rejected for similar reasons as claims 15-16 since the apparatus taught by Crockett performs the method steps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett in view of Hasegawa et al. (US 2004/0243817), hereinafter referred to as Hasegawa.

Regarding claim 1, Crockett teaches an apparatus (para. [0072] the programmable computer system) comprising: 
a thresholding controller (para. [0072] the processor) to: 
detect an irregularity (para. [0030] & [0043] an audio event denoting negative audible artifacts) in a frequency representation of an audio signal (para. [0029] the audio signal in the frequency domain) in response to a change in volume between a set of frequency values (para. [0029]-[0030], [0040]-[0043] the frequency values of the audio signal in the frequency domain) exceeding a threshold (para. [0029]-[0030], [0040]-[0042] the audio event is detected based on a difference in magnitude between the spectra of adjacent blocks exceeding a threshold); and 
adjust a volume at a first frequency value (para. [0011]-[0014], [0043] the dynamic parameters of a subband which includes attack and release parameters) of the set of frequency values to reduce the irregularity (para. [0011]-[0014], [0040]-[0043] the dynamic parameters are modified based on the detection of audio events to reduce or remove negative audible artifacts); however, Crockett is silent to a frequency to time domain converter to output the audio signal in a time domain based on an EQ curve.
Hasegawa teaches a frequency to time domain converter (para. [0084] D/A conversion module 206) to output the audio signal (para. [0084] the reproduction controlled audio data) in a time domain (para. [0084] the D/A conversion module 206 converts the reproduction audio data into an analog signal) based on an EQ curve (para. [0096] the audio data is controlled using equalizing parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crockett to include a frequency to time domain converter to output the audio signal in a time domain based on an EQ curve, as taught by Hasegawa.
One of ordinary skill would have been motivated to include this modification to provide a technique for output of data that reflects the characteristics of the reproduction apparatus and the intention of the data creator, without creating data according to individual reproduction environments (para. [0003]).

Claim 2 is rejected for similar reasons as claim 16.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653